710 S.E.2d 21 (2011)
In the Matter of N.T.S., a Minor Child.
No. 145P11.
Supreme Court of North Carolina.
June 15, 2011.
Richard Croutharmel, Raleigh, for Manning, Tasha.
Terri Lynn Martin, Assistant County Attorney, for Columbus County DSS.
Pamela Newell, GAL, Raleigh, for GAL.
H. Griffith Garner, Whiteville, for Scott, Leon.

ORDER
Upon consideration of the petition filed on the 7th of April 2011 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."